DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 4/1/2022 for application number 17/071,272. 
Claims 1-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, 10-13, 15-16, 20-23, 25-26, 30-33, 35-36, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca et al. (Pub. No. 2019/0185552) in view of Weinwurm et al. (Pub. No. 2020/0036761).

In reference to claim 1, DeLuca discloses a method of generating and displaying an authority score (method for generating and displaying a credibility rating para. 0004-08), comprising: receiving, by at least one processor, visit data indicative of a user's presence at a location (GPS data indicating a user has visited an establishment is received, para. 0021-24, figs. 1 and 2); receiving, by the at least one processor, review data describing an entity at the location (user can create a review of an establishment, para. 0028-35, figs. 4 and 5); determining, by the at least one processor, an authority score for the review data, the determining comprising performing a calculation using at least a portion of the visit data as at least one input (a credibility rating is calculated using the GPS visit data, para. 0028-35, figs. 4 and 5); 
However, DeLuca does not teach generating, by the at least one processor, a visual indication of the authority score, the visual indication having at least one visual characteristic determined by at least one outcome of the calculation; and causing, by the at least one processor, the visual indication to be displayed by a display device (DeLuca discloses that the rating can be “provided” to an end user or reviewing user, para. 0008, but not how the rating is provided); wherein the at least one visual characteristic comprises a first shaded or colored area and a second shaded or colored area, and wherein the calculation is configured so that a contrast between the first shaded or colored area and the second shaded or colored area increases as a function of increase of the authority score.
Weinwurm generating, by the at least one processor, a visual indication of the authority score, the visual indication having at least one visual characteristic determined by at least one outcome of the calculation; and causing, by the at least one processor, the visual indication to be displayed by a display device (score is displayed by using color as a visual indicator of the score, para. 0026-28, 0051, 0091) wherein the at least one visual characteristic comprises a first shaded or colored area and a second shaded or colored area, and wherein the calculation is configured so that a contrast between the first shaded or colored area and the second shaded or colored area increases as a function of increase of the authority score (background color changes relative to foreground color so that a higher score increases the contrast and visibility of the item, para. 0026-28, 0051, 0091, and claims 7 and 11).
It would have been obvious to one of ordinary skill in art, having the teachings of DeLuca and Weinwurm before the earliest effective filing date, to modify the authority score as disclosed by DeLuca to include the visual indication as taught by Weinwurm.
One of ordinary skill in the art would have been motivated to modify the authority score of DeLuca to include the visual indication of Weinwurm because DeLuca does not describe how to provide the score, and DeLuca describes a way of providing the score that would help an end-user understand what credibility score was associated with a review.
In reference to claim 2, DeLuca teaches the method of claim 1, wherein the visit data comprises an indication of the location, a duration of the user's presence, a time of the user's presence, a record of a previous visit, an activity performed at the location, an indication of a beacon detection by a client device at the location, or a combination thereof (user’s location, duration of visit, time of visit, and previous visits, see para. 0005, 0024, 0029).
In reference to claim 3, DeLuca teaches the method of claim 2, wherein the determining comprises correlating the indication of the location with a record of the location of the entity (user’s location is correlated with location of entity, para. 0005, 0024, 0029).
In reference to claim 5, DeLuca teaches the method of claim 2, wherein the calculation is configured so that the authority score increases with an increase in the duration (credibility rating goes up with longer visit duration, para. 0005, 0024, 0029).
In reference to claim 6, DeLuca teaches the method of claim 2, wherein the calculation is configured so that the authority score decreases with an increase in a difference between a time at which the visit data is received and the time of the user's presence (credibility rating goes down as the time between the actual visit and the time the review was provided goes up, para. 0029).
In reference to claim 10, Weinwurm teaches the method of claim 1, wherein the second shaded or colored area comprises a background (see claim 10 – first and second areas can be text color in relation to background color).

In reference to claim 11, DeLuca discloses a system for generating and displaying an authority score, comprising: (fig. 1 and para. 0004-08), … at least one processor … configured to (para. 0018): receive visit data indicative of a user's presence at a location (GPS data indicating a user has visited an establishment is received, para. 0021-24, figs. 1 and 2); receive review data describing an entity at the location (user can create a review of an establishment, para. 0028-35, figs. 4 and 5); determine an authority score for the review data, the determining comprising performing a calculation using at least a portion of the visit data as at least one input (a credibility rating is calculated using the GPS visit data, para. 0028-35, figs. 4 and 5); 
However, DeLuca does not teach a display device; and generate a visual indication of the authority score, the visual indication having at least one visual characteristic determined by at least one outcome of the calculation; and cause the visual indication to be displayed by the display device (DeLuca discloses that the rating can be “provided” to an end user or reviewing user, para. 0008, but not how the rating is provided).
Weinwurm a display device; and generate a visual indication of the authority score, the visual indication having at least one visual characteristic determined by at least one outcome of the calculation; and cause the visual indication to be displayed by the display device (score is displayed by using color as a visual indicator of the score, para. 0026-28, 0051, 0091).
It would have been obvious to one of ordinary skill in art, having the teachings of DeLuca and Weinwurm before the earliest effective filing date, to modify the authority score as disclosed by DeLuca to include the visual indication as taught by Weinwurm.
One of ordinary skill in the art would have been motivated to modify the authority score of DeLuca to include the visual indication of Weinwurm because DeLuca does not describe how to provide the score, and DeLuca describes a way of providing the score that would help an end-user understand what credibility score was associated with a review.
In reference to claim 12, DeLuca teaches the system of claim 11, wherein the visit data comprises an indication of the location, a duration of the user's presence, a time of the user's presence, a record of a previous visit, an activity performed at the location, an indication of a beacon detection by a client device at the location, or a combination thereof (user’s location, duration of visit, time of visit, and previous visits, see para. 0005, 0024, 0029).
In reference to claim 13, DeLuca teaches the system of claim 12, wherein the determining comprises correlating the indication of the location with a record of the location of the entity (user’s location is correlated with location of entity, para. 0005, 0024, 0029).
In reference to claim 15, DeLuca teaches the system of claim 12, wherein the calculation is configured so that the authority score increases with an increase in the duration (credibility rating goes up with longer visit duration, para. 0005, 0024, 0029).
In reference to claim 16, DeLuca teaches the system of claim 12, wherein the calculation is configured so that the authority score decreases with an increase in a difference between a time at which the visit data is received and the time of the user's presence (credibility rating goes down as the time between the actual visit and the time the review was provided goes up, para. 0029).
In reference to claim 20, Weinwurm teaches the system of claim 11, wherein the second shaded or colored area comprises a background (see claim 10 – first and second areas can be text color in relation to background color).


In reference to claim 21, DeLuca discloses a method of generating and displaying an authority score (method for generating and displaying a credibility rating para. 0004-08), comprising: receiving, by the at least one processor, review data describing an entity (user can create a review of an establishment, para. 0028-35, figs. 4 and 5); determining, by the at least one processor, an authority score for the review data (a credibility rating is calculated using the GPS visit data, para. 0028-35, figs. 4 and 5); 
However, DeLuca does not teach generating, by the at least one processor, a visual indication of the authority score, the visual indication having at least one visual characteristic corresponding to at least one value of the authority score; and causing, by the at least one processor, the visual indication to be displayed by a display device (DeLuca discloses that the rating can be “provided” to an end user or reviewing user, para. 0008, but not how the rating is provided).
Weinwurm generating, by the at least one processor, a visual indication of the authority score, the visual indication having at least one visual characteristic corresponding to at least one value of the authority score; and causing, by the at least one processor, the visual indication to be displayed by a display device (score is displayed by using color as a visual indicator of the score, para. 0026-28, 0051, 0091).
It would have been obvious to one of ordinary skill in art, having the teachings of DeLuca and Weinwurm before the earliest effective filing date, to modify the authority score as disclosed by DeLuca to include the visual indication as taught by Weinwurm.
One of ordinary skill in the art would have been motivated to modify the authority score of DeLuca to include the visual indication of Weinwurm because DeLuca does not describe how to provide the score, and DeLuca describes a way of providing the score that would help an end-user understand what credibility score was associated with a review.
In reference to claim 22, DeLuca teaches the method of claim 21, wherein the review data comprises an indication of a location, a duration of a user's presence at the location, a time of the user's presence at the location, a record of a previous visit, an activity performed at the location, an indication of a beacon detection by a client device at the location, or a combination thereof (user’s location, duration of visit, time of visit, and previous visits, see para. 0005, 0024, 0029).
In reference to claim 23, DeLuca teaches the method of claim 22, wherein the determining comprises correlating the indication of the location with a record of the location of the entity (user’s location is correlated with location of entity, para. 0005, 0024, 0029).
In reference to claim 25, DeLuca teaches the method of claim 22, wherein the determining comprises increasing the authority score with an increase in the duration (credibility rating goes up with longer visit duration, para. 0005, 0024, 0029).
In reference to claim 26, DeLuca teaches the method of claim 22, wherein the determining comprises decreasing the authority score with an increase in a difference between a time at which the visit data is received and the time of the user's presence (credibility rating goes down as the time between the actual visit and the time the review was provided goes up, para. 0029).
In reference to claim 29, Weinwurm teaches the method of claim 21, wherein the at least one visual characteristic comprises a first shaded or colored area and a second shaded or colored area, and wherein the determining comprises increasing a contrast between the first shaded or colored area and the second shaded or colored area as the authority score increases (background color changes relative to foreground color so that a higher score increases the contrast and visibility of the item, para. 0026-28, 0051, 0091).
In reference to claim 30, Weinwurm teaches the method of claim 21, wherein the second shaded or colored area comprises a background (see claim 10 – first and second areas can be text color in relation to background color).

In reference to claim 31, DeLuca discloses a system for generating and displaying an authority score, comprising: (fig. 1 and para. 0004-08), … at least one processor … configured to (para. 0018): receive review data describing an entity (user can create a review of an establishment, para. 0028-35, figs. 4 and 5); determine an authority score for the review data, the determining comprising performing a calculation using at least a portion of the visit data as at least one input (a credibility rating is calculated using the GPS visit data, para. 0028-35, figs. 4 and 5); 
However, DeLuca does not teach a display device; and generate a visual indication of the authority score, the visual indication having at least one visual characteristic determined by at least one outcome of the calculation; and cause the visual indication to be displayed by the display device (DeLuca discloses that the rating can be “provided” to an end user or reviewing user, para. 0008, but not how the rating is provided).
Weinwurm a display device; and generate a visual indication of the authority score, the visual indication having at least one visual characteristic determined by at least one outcome of the calculation; and cause the visual indication to be displayed by the display device (score is displayed by using color as a visual indicator of the score, para. 0026-28, 0051, 0091).
It would have been obvious to one of ordinary skill in art, having the teachings of DeLuca and Weinwurm before the earliest effective filing date, to modify the authority score as disclosed by DeLuca to include the visual indication as taught by Weinwurm.
One of ordinary skill in the art would have been motivated to modify the authority score of DeLuca to include the visual indication of Weinwurm because DeLuca does not describe how to provide the score, and DeLuca describes a way of providing the score that would help an end-user understand what credibility score was associated with a review.
In reference to claim 32, DeLuca teaches the system of claim 31, wherein the review data comprises an indication of a location, a duration of a user's presence at the location, a time of the user's presence at the location, a record of a previous visit, an activity performed at the location, an indication of a beacon detection by a client device at the location, or a combination thereof (user’s location, duration of visit, time of visit, and previous visits, see para. 0005, 0024, 0029).
In reference to claim 33, DeLuca teaches the system of claim 32, wherein the determining comprises correlating the indication of the location with a record of the location of the entity (user’s location is correlated with location of entity, para. 0005, 0024, 0029).
In reference to claim 35, DeLuca teaches the system of claim 32, wherein the determining comprises increasing the authority score with an increase in the duration (credibility rating goes up with longer visit duration, para. 0005, 0024, 0029).
In reference to claim 36, DeLuca teaches the system of claim 32, wherein the determining comprises decreasing the authority score with an increase in a difference between a time at which the visit data is received and the time of the user's presence (credibility rating goes down as the time between the actual visit and the time the review was provided goes up, para. 0029).
In reference to claim 39, Weinwurm teaches the system of claim 31, wherein the at least one visual characteristic comprises a first shaded or colored area and a second shaded or colored area, and wherein the determining comprises increasing a contrast between the first shaded or colored area and the second shaded or colored area as the authority score increases (background color changes relative to foreground color so that a higher score increases the contrast and visibility of the item, para. 0026-28, 0051, 0091).
In reference to claim 40, Weinwurm teaches the system of claim 31, wherein the second shaded or colored area comprises a background (see claim 10 – first and second areas can be text color in relation to background color).

Claims 4, 7, 14, 17, 24, 27, 34, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca et al. (Pub. No. 2019/0185552) in view of Weinwurm et al. (Pub. No. 2020/0036761) as applied to claims 1, 11, 21, and 31 above, and in further view of Grasso (Pub. No. 2016/0203527).

In reference to claim 4, DeLuca and Weinwurm do not teach the method of claim 2, wherein the determining comprises correlating the beacon detection with a record of the location of the entity.
Grasso teaches the method of claim 2, wherein the determining comprises correlating the beacon detection with a record of the location of the entity (beacon can be used to detect and correlate a user’s location with an entity location, para. 0023).
It would have been obvious to one of ordinary skill in art, having the teachings of DeLuca, Weinwurm, and Grasso before the earliest effective filing date, to modify the location as disclosed by DeLuca to include the beacon as taught by Grasso.
One of ordinary skill in the art would have been motivated to modify the location detection of DeLuca to include the beacon of Grasso because it can help accurately validate the position of a user’s device within a short distance (Grasso, para. 0023).
In reference to claim 7, DeLuca and Weinwurm do not teach the method of claim 1, wherein the review data comprises a textual review, a rating score, a media element, or a combination thereof.
Grasso teaches the method of claim 1, wherein the review data comprises a textual review, a rating score, a media element, or a combination thereof (text and rating, para. 0002, 0025).
It would have been obvious to one of ordinary skill in art, having the teachings of DeLuca, Weinwurm, and Grasso before the earliest effective filing date, to modify the review as disclosed by DeLuca to include the text and rating as taught by Grasso.
One of ordinary skill in the art would have been motivated to modify the review of DeLuca to include the text and rating of Grasso because DeLuca does not specify what format the review is in, and textual reviews and rating scores are common ways of reviewing.
In reference to claim 14, DeLuca and Weinwurm do not teach the system of claim 12, wherein the determining comprises correlating the beacon detection with a record of the location of the entity.
Grasso teaches the system of claim 12, wherein the determining comprises correlating the beacon detection with a record of the location of the entity (beacon can be used to detect and correlate a user’s location with an entity location, para. 0023).
It would have been obvious to one of ordinary skill in art, having the teachings of DeLuca, Weinwurm, and Grasso before the earliest effective filing date, to modify the location as disclosed by DeLuca to include the beacon as taught by Grasso.
One of ordinary skill in the art would have been motivated to modify the location detection of DeLuca to include the beacon of Grasso because it can help accurately validate the position of a user’s device within a short distance (Grasso, para. 0023).
In reference to claim 17, DeLuca and Weinwurm do not teach the system of claim 11, wherein the review data comprises a textual review, a rating score, a media element, or a combination thereof.
Grasso teaches the system of claim 11, wherein the review data comprises a textual review, a rating score, a media element, or a combination thereof (text and rating, para. 0002, 0025).
It would have been obvious to one of ordinary skill in art, having the teachings of DeLuca, Weinwurm, and Grasso before the earliest effective filing date, to modify the review as disclosed by DeLuca to include the text and rating as taught by Grasso.
One of ordinary skill in the art would have been motivated to modify the review of DeLuca to include the text and rating of Grasso because DeLuca does not specify what format the review is in, and textual reviews and rating scores are common ways of reviewing.
In reference to claim 24, DeLuca and Weinwurm do not teach the method of claim 22, wherein the determining comprises correlating the beacon detection with a record of the location of the entity.
Grasso teaches the method of claim 22, wherein the determining comprises correlating the beacon detection with a record of the location of the entity (beacon can be used to detect and correlate a user’s location with an entity location, para. 0023).
It would have been obvious to one of ordinary skill in art, having the teachings of DeLuca, Weinwurm, and Grasso before the earliest effective filing date, to modify the location as disclosed by DeLuca to include the beacon as taught by Grasso.
One of ordinary skill in the art would have been motivated to modify the location detection of DeLuca to include the beacon of Grasso because it can help accurately validate the position of a user’s device within a short distance (Grasso, para. 0023).
In reference to claim 27, DeLuca and Weinwurm do not teach the method of claim 21, wherein the review data comprises a textual review, a rating score, a media element, or a combination thereof.
Grasso teaches the method of claim 21, wherein the review data comprises a textual review, a rating score, a media element, or a combination thereof (text and rating, para. 0002, 0025).
It would have been obvious to one of ordinary skill in art, having the teachings of DeLuca, Weinwurm, and Grasso before the earliest effective filing date, to modify the review as disclosed by DeLuca to include the text and rating as taught by Grasso.
One of ordinary skill in the art would have been motivated to modify the review of DeLuca to include the text and rating of Grasso because DeLuca does not specify what format the review is in, and textual reviews and rating scores are common ways of reviewing.
In reference to claim 34, DeLuca and Weinwurm do not teach the system of claim 32, wherein the determining comprises correlating the beacon detection with a record of the location of the entity.
Grasso teaches the system of claim 32, wherein the determining comprises correlating the beacon detection with a record of the location of the entity (beacon can be used to detect and correlate a user’s location with an entity location, para. 0023).
It would have been obvious to one of ordinary skill in art, having the teachings of DeLuca, Weinwurm, and Grasso before the earliest effective filing date, to modify the location as disclosed by DeLuca to include the beacon as taught by Grasso.
One of ordinary skill in the art would have been motivated to modify the location detection of DeLuca to include the beacon of Grasso because it can help accurately validate the position of a user’s device within a short distance (Grasso, para. 0023).
In reference to claim 37, DeLuca and Weinwurm do not teach the system of claim 31, wherein the review data comprises a textual review, a rating score, a media element, or a combination thereof.
Grasso teaches the system of claim 31, wherein the review data comprises a textual review, a rating score, a media element, or a combination thereof (text and rating, para. 0002, 0025).
It would have been obvious to one of ordinary skill in art, having the teachings of DeLuca, Weinwurm, and Grasso before the earliest effective filing date, to modify the review as disclosed by DeLuca to include the text and rating as taught by Grasso.
One of ordinary skill in the art would have been motivated to modify the review of DeLuca to include the text and rating of Grasso because DeLuca does not specify what format the review is in, and textual reviews and rating scores are common ways of reviewing.

Claims 8, 18, 28, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca et al. (Pub. No. 2019/0185552) in view of Weinwurm et al. (Pub. No. 2020/0036761) and Grasso (Pub. No. 2016/0203527) as applied to claims 7, 17, 27, and 37 above, and in further view of Wong et al. (Pub. No. 2014/0258169). 

In reference to claim 8, DeLuca, Weinwurm, and Grasso do not teach the method of claim 7, wherein the determining comprises determining a location at which the media element was captured and correlating the location at which the media element was captured with a record of the location of the entity.
Wong teaches the method of claim 7, wherein the determining comprises determining a location at which the media element was captured and correlating the location at which the media element was captured with a record of the location of the entity (Wong teaches media, and determining a location that a media item was captured at in order to determine the authenticity of a review, para. 0056).
It would have been obvious to one of ordinary skill in art, having the teachings of DeLuca, Weinwurm, Grasso, and Wong before the earliest effective filing date, to modify the review as disclosed by DeLuca to include the text and rating as taught by Grasso.
One of ordinary skill in the art would have been motivated to modify the review of DeLuca to include the text and rating of Grasso because DeLuca does not specify what format the review is in, and textual reviews and rating scores are common ways of reviewing.
In reference to claim 18, DeLuca, Weinwurm, and Grasso do not teach the system of claim 17, wherein the determining comprises determining a location at which the media element was captured and correlating the location at which the media element was captured with a record of the location of the entity.
Wong teaches the system of claim 17, wherein the determining comprises determining a location at which the media element was captured and correlating the location at which the media element was captured with a record of the location of the entity (Wong teaches media, and determining a location that a media item was captured at in order to determine the authenticity of a review, para. 0056).
It would have been obvious to one of ordinary skill in art, having the teachings of DeLuca, Weinwurm, Grasso, and Wong before the earliest effective filing date, to modify the review as disclosed by DeLuca to include the text and rating as taught by Grasso.
One of ordinary skill in the art would have been motivated to modify the review of DeLuca to include the text and rating of Grasso because DeLuca does not specify what format the review is in, and textual reviews and rating scores are common ways of reviewing.
In reference to claim 28, DeLuca, Weinwurm, and Grasso do not teach the method of claim 27, wherein the determining comprises determining a location at which the media element was captured and correlating the location at which the media element was captured with a record of the location of the entity.
Wong teaches the method of claim 27, wherein the determining comprises determining a location at which the media element was captured and correlating the location at which the media element was captured with a record of the location of the entity (Wong teaches media, and determining a location that a media item was captured at in order to determine the authenticity of a review, para. 0056).
It would have been obvious to one of ordinary skill in art, having the teachings of DeLuca, Weinwurm, Grasso, and Wong before the earliest effective filing date, to modify the review as disclosed by DeLuca to include the text and rating as taught by Grasso.
One of ordinary skill in the art would have been motivated to modify the review of DeLuca to include the text and rating of Grasso because DeLuca does not specify what format the review is in, and textual reviews and rating scores are common ways of reviewing.
In reference to claim 38, DeLuca, Weinwurm, and Grasso do not teach the system of claim 37, wherein the determining comprises determining a location at which the media element was captured and correlating the location at which the media element was captured with a record of the location of the entity.
Wong teaches the system of claim 37, wherein the determining comprises determining a location at which the media element was captured and correlating the location at which the media element was captured with a record of the location of the entity (Wong teaches media, and determining a location that a media item was captured at in order to determine the authenticity of a review, para. 0056).
It would have been obvious to one of ordinary skill in art, having the teachings of DeLuca, Weinwurm, Grasso, and Wong before the earliest effective filing date, to modify the review as disclosed by DeLuca to include the text and rating as taught by Grasso.
One of ordinary skill in the art would have been motivated to modify the review of DeLuca to include the text and rating of Grasso because DeLuca does not specify what format the review is in, and textual reviews and rating scores are common ways of reviewing.

Claims 9, 19, 29, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca et al. (Pub. No. 2019/0185552) in view of Weinwurm et al. (Pub. No. 2020/0036761) as applied to claims 1, 11, 21, and 31 above, and in further view of Petruzzelli et al. (US 9,326,690 B2).

In reference to claim 9, DeLuca and Weinwurm do not explicitly teach the method of claim 1, wherein the function of the degree of increase is a linear function.
Petruzzelli teaches the method of claim 1, wherein the function of the degree of increase is a linear function (color of text changes continuously and smoothly based on score col. 7, lines 15-55 and figs. 5A-5C; a linear function would be obvious over the disclosure of Petruzzelli).
It would have been obvious to one of ordinary skill in art, having the teachings of DeLuca, Weinwurm, and Petruzzelli before the earliest effective filing date, to modify the color as disclosed by Weinwurm to include the function as taught by Petruzzelli.
One of ordinary skill in the art would have been motivated to modify the color of Weinwurm to include the function of Petruzzelli because it would allow the visual indication of the score to change “smoothly,” helping to communicate the score more clearly (Petruzzelli, col. 7, lines 15-55).
In reference to claim 19, DeLuca and Weinwurm do not explicitly teach the system of claim 11, wherein the function of the degree of increase is a linear function.
Petruzzelli teaches the system of claim 11, wherein the function of the degree of increase is a linear function (color of text changes continuously and smoothly based on score col. 7, lines 15-55 and figs. 5A-5C; a linear function would be obvious over the disclosure of Petruzzelli).
It would have been obvious to one of ordinary skill in art, having the teachings of DeLuca, Weinwurm, and Petruzzelli before the earliest effective filing date, to modify the color as disclosed by Weinwurm to include the function as taught by Petruzzelli.
One of ordinary skill in the art would have been motivated to modify the color of Weinwurm to include the function of Petruzzelli because it would allow the visual indication of the score to change “smoothly,” helping to communicate the score more clearly (Petruzzelli, col. 7, lines 15-55).
In reference to claim 29, DeLuca and Weinwurm do not explicitly teach the method of claim 21, wherein the function of the degree of increase is a linear function.
Petruzzelli teaches the method of claim 21, wherein the function of the degree of increase is a linear function (color of text changes continuously and smoothly based on score col. 7, lines 15-55 and figs. 5A-5C; a linear function would be obvious over the disclosure of Petruzzelli).
It would have been obvious to one of ordinary skill in art, having the teachings of DeLuca, Weinwurm, and Petruzzelli before the earliest effective filing date, to modify the color as disclosed by Weinwurm to include the function as taught by Petruzzelli.
One of ordinary skill in the art would have been motivated to modify the color of Weinwurm to include the function of Petruzzelli because it would allow the visual indication of the score to change “smoothly,” helping to communicate the score more clearly (Petruzzelli, col. 7, lines 15-55).
In reference to claim 39, DeLuca and Weinwurm do not explicitly teach the system of claim 31, wherein the function of the degree of increase is a linear function.
Petruzzelli teaches the system of claim 31, wherein the function of the degree of increase is a linear function (color of text changes continuously and smoothly based on score col. 7, lines 15-55 and figs. 5A-5C; a linear function would be obvious over the disclosure of Petruzzelli).
It would have been obvious to one of ordinary skill in art, having the teachings of DeLuca, Weinwurm, and Petruzzelli before the earliest effective filing date, to modify the color as disclosed by Weinwurm to include the function as taught by Petruzzelli.
One of ordinary skill in the art would have been motivated to modify the color of Weinwurm to include the function of Petruzzelli because it would allow the visual indication of the score to change “smoothly,” helping to communicate the score more clearly (Petruzzelli, col. 7, lines 15-55).

Response to Arguments
Applicant's arguments filed 4/1/2022 have been fully considered but they are not persuasive. With respect to the independent claims, Applicant argues that Weinwurm does not teach “fine-grained variability of visual indications” so many different authority scores can be conveyed at once. However, this feature is not claimed. Weinwurm explicitly teaches higher scores are displayed with greater contrast than lowers scores (see, e.g., claim 7). For the dependent claims, see new reference Petruzzelli above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174